Citation Nr: 1704649	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-29 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for residuals of a shrapnel injury in the left leg.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970, and is the recipient of a Purple Heart Medal and a Combat Infantryman Badge.

The case comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2008 rating action issued by the Department of Veterans Affairs (VA), Regional Office (RO), located in Waco, Texas.  

Following the perfection of his appeal, the Veteran along with his spouse proffered testimony before an Acting Veterans Law Judge (AVLJ) in January 2011.  A transcript of that hearing was prepared and has been included in the claims folder. 

In February 2011 and then again in July 2012, the Board remanded the claim for additional development.  

Then in March 2013, the Board issued a Decision on the merits of the claim.  The Board concluded that the evidence did not support the Veteran's claim.  The Veteran was notified of that action and he appealed to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Upon review, the Court vacated the Board denial for action consistent with a February 2014 Joint Motion for Remand (JMR).

In April 2014, the Board contacted the Veteran and informed him that his claim had been received by the Board following the issuance of the Court's order vacating the previously decided claim.  Shortly thereafter, the Board informed the Veteran that the Acting Veterans Law Judge before whom he previously provided testimony had retired and was no longer employed at the Board.  The Board told the Veteran that since the previous Acting Veterans Law Judge was no longer at the Board, the Veteran had the option of providing testimony before a different Veterans Law Judge in accordance with 38 C.F.R. § 20.717.  The Veteran subsequently informed the Board that he wished to appear at a hearing before a Veterans Law Judge at his local regional office.  As such, the claim was remanded to the RO by a July 2014 Board decision which provided that the Veteran should be given another Board hearing.

In April 2016, the Veteran presented testimony at a Travel Board hearing at the Waco, Texas RO before the undersigned.  A transcript of this hearing is in the Veteran's claims folder.

In July 2016, the Board again remanded the claim for additional development.  As the requested documents have been associated with the claims file and a VA examiner's opinion has been obtained, all remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).   

Based on the evidence in the claims file, the Board bifurcates the claim, from entitlement to service connection for left leg disability, to entitlement to service connection for left knee disability, entitlement to service connection for left ankle disability, and entitlement to service connection for residuals of a shrapnel injury in the left leg.  Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).






FINDINGS OF FACT

1.  The most competent and probative medical evidence of record establishes that the Veteran has a current diagnosis of a left ankle disorder resulting from his service.

2.  The preponderance of the evidence is against finding that the Veteran has a left knee disability that is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has residuals of a shrapnel injury disability in the left leg that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, service connection for a left ankle disorder is warranted.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

3.  Service connection for residuals of a shrapnel injury disability in the left leg is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by the October 2007 and December 2007 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided VA examinations.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to these claims.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).



Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

If the record demonstrates that the Veteran engaged in combat with enemy forces, then by statute VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154 (b).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Left Ankle 

It is conceded that the Veteran, who served in combat, injured his left leg in service due to a mine explosion accident in service.  The question for consideration is whether any current left ankle disability is casually related to such in-service explosion accident.

Of record is an April 2011 VA examination which diagnosed the Veteran with small bone density, with edema, of the left lateral malleolus and opined that Veteran's "current left ankle condition IS A[T] LEAST AS LIKELY AS: NOT (50/50 PROBABILITY) CAUSED BY OR A RESULT OF his service in the military and any alleged injuries during his period of military service."  The April 2011 VA examiner explained that it is difficult to determine but there is a "possibility" that the area of the lateral malleous on the left ankle sustained some mild type of injury as it is larger than the right and slightly edematous, but has full range of motion.  While it posited a positive opinion, the April 2011 examiner's use of speculative language such as "possibility" rendered another examination necessary.  (The Court has held on numerous occasions that speculation is not legally sufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992)).

The Veteran was afforded a VA examination in October 2012, which posited a negative nexus opinion as to the left leg but failed to discuss the April 2011 VA examiner's positive opinion on the ankle as well as the etiology of an ankle disability.  

In October 2016, the most recent VA examination was conducted, in which chronic left ankle strain was diagnosed with a negative nexus to service opined.  In clarifying the April 2011 VA examiner's opinion, the October 2016 VA examiner stated that: "left ankle lateral malleolus is the result of repeated lateral ankle 'roll' events.  Accessory ossicle noted on x-ray is an anatomic variant unrelated to this process.  Exam today shows no asymmetrical swelling or laxity.  The STR's describe superficial abrasions w/o fragment injury and no evidence of deeper tendon or bony injury."  While the examiner stated  that left ankle lateral malleolus is the result of repeated lateral ankle 'roll' events, he failed to consider the Veteran's combat experience and lay statements of suffering a mine explosion in positing a negative nexus to service.  The examiner also failed to fully explain the noted "accessory ossicle" and its relation to the Veteran's diagnosed left leg conditions.

Resolving reasonable doubt in favor of the Veteran, the Board finds service connection for a left ankle disorder is warranted.  While the record contains several VA examiners' opinions, none are fully adequate as to the claimed left ankle disability.  Although the Board could remand the claim once again for a clarifying opinion on the matter of his left ankle, the Board concludes that because this Veteran is a combat veteran, it seems likely that his ankle may have been subject to repeated "roll" events during his military service.  Accordingly, the Board resolves doubt in the Veteran's favor.  Therefore, having resolved doubt in favor of the Veteran, the Board concludes service connection is warranted.

Left Knee 

As previously stated, it is conceded that the Veteran injured his left leg in service due to a mine explosion accident in service.  The question for consideration is whether any current left knee disability is casually related to such in-service explosion accident.

At the January 2011 Board hearing, the Veteran testified that during service, he was involved in a mine accident in Vietnam.  He explained that while driving an armored personnel carrier (APC), he rode on top of an explosive mine.  The explosion caused road rash on his left leg, left arm, as well as injuries to his knee.

The Veteran's service treatment records reflect no complaints, treatment, or diagnosis of a left leg injury.  The Board acknowledges a February 1970 service treatment note, which reflects abrasions to the left leg, but it was specifically noted that there were no injuries associated with the left leg.  Additionally, x-ray testing was negative.  Upon discharge from service, clinical evaluation of the Veteran's lower extremities was normal, as reflected on the November 1970 report of medical examination at separation. 

After discharge from service, post service treatment records reflect complaints of left leg swelling.  In a March 2009 VA outpatient treatment note, the Veteran reported swelling in the lower extremities. 

In April 2011, the Veteran was afforded a VA examination to determine the etiology of his left leg disability.  The Veteran reported the onset of his left leg disability in February 1970 after he was exposed to a mine explosion while stationed in Vietnam.  The explosion caused road rash on his left leg and since that time, he has endured left leg pain.  After physical examination testing, the VA examiner diagnosed the Veteran with chondromalacia of the left knee.  After conducting the examination, eliciting a thorough history from the Veteran, and reviewing the claims file, the VA examiner opined that the Veteran's current left knee disability is less likely as not caused by or a result of the Veteran's military service and any alleged injuries during his period of service.  The VA examiner noted that the service treatment records reported abrasions to the left arm and left leg with negative x-ray findings.  Additionally, x-rays performed in 2007 were negative for any left knee or left leg problems.   

In October 2012, the Veteran underwent a second VA examination for his left leg disability.  He again reported his involvement in a mine accident in Vietnam, which caused his current left leg disability.  After physical examination testing, the VA examiner diagnosed the Veteran with chondromalacia of the left knee with abrasions of the left leg.  Based on the results from the physical examination and review of the claims file, the VA examiner concluded that the Veteran's claimed left leg disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that the service treatment records reported abrasions to the left leg with negative x-ray findings in 1970.  There was no mention of any left knee problems and the Veteran admitted to the examiner of not having had any medical follow-up after service.  Additionally, x-rays performed in 2012 were negative for any left knee joint pathology; the x-rays were noted to reflect normal results for the Veteran's age.  Thus, the VA examiner concluded that there is no relationship between the noted in-service leg abrasions in 1970 and his knee pain in 2012.  The VA examiner explained that the decrease of range of motion of the left knee and leg is most likely related to age and occupation over a 42 year period.

In October 2016, the Veteran appeared for a VA examination.  The examiner diagnosed patellofemoral pain syndrome of the left knee.  The examiner stated the left knee diagnosis was less likely as not related to service.  The rationale was that the veterans STR's show a report from Feb 1970 showing "abrasions left arm and left leg.  No frag injury and x-ray's negative."  There was no notation of left knee treatment.  The examiner further stated that the Veteran's left knee patellofemoral condition would not be a direct result of the injuries as reported in the STR's, as patellofemoral syndrome is a chronic process associated with long-term use.

Having carefully reviewed the record, the Board has determined that service connection is not warranted for a left knee disability.  Although the evidence reveals that the Veteran currently suffers from a left knee condition, the most probative evidence of record, the VA examiners' opinions, do not etiologically link the conditions to service.  

In coming to this conclusion that that service connection is not warranted, the Board notes that chondromalacia and patellofemoral syndrome of the left knee were not shown during the Veteran's military service, or within the first year following separation.  Thus, the left knee disability cannot be presumed to have been incurred therein.
The Board finds the VA examiners' opinions most probative.  The April 2011, October 2012, and October 2016 examiners all posited a negative nexus.  The October 2012 examiner attributed the left knee disability to age and occupation over time, and the October 2016 examiner stated the left knee disability was associated with long-term use.

The Board has fully considered the Veteran's lay statements that he has suffered left knee injury and pain since service, namely since the in-service mine explosion, to the present.  The Board notes that while the Veteran is competent to relay his experience, such as suffering left knee injury and pain since service, lay people are generally not competent to diagnose a knee condition, the cause of pain or establish a causal connection between the left knee symptoms in-service and any present disorders.  The Veteran has not been shown to be competent, by experience or training, to provide medical conclusions, especially as to complex medical diagnoses and opinions of etiology.  As such, the Board ascribes far more probative value to the conclusions of the VA examiners who concluded that the Veteran's current left knee conditions are less likely than not a result of military service, and more likely related to long-term use over time and aging.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In sum, upon careful review and weighing of the evidence, with reasoning as detailed above, the Board finds that the preponderance of the evidence is against the claim for service connection of a left knee disability, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.

Shrapnel Injury

During the April 2016 Board hearing, the Veteran testified that due to an in-service mine explosion, in which his left side was injured, he still has shrapnel in his thumb and back.  He testified that VA doctors who have examined him in the past have not addressed the presence of shrapnel in his body.  The scope of this appeal is limited to the presence of shrapnel in the left leg.
The Board notes that x-rays conducted in 2007 and 2012 by VA were negative for left leg abnormalities.  Further, the October 2016 examiner stated that there is no evidence on exam or x-ray for shrapnel in the left leg, as x-rays of the lower back, knee, ankle and foot are all negative for metallic foreign body on the left side body.  Again, the Veteran is not competent as a medical professional to diagnose a residuals of shrapnel present disability in the left leg.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The medical evidence unequivocally shows that the Veteran has not been diagnosed with a residuals of shrapnel disability in the left leg at any time during the course of the appeal that would account for any pain he was experiencing at the time of the claim.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225.  The Veteran has been accorded ample opportunity to furnish medical and other evidence in support of his claim; he has not done so.  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and the benefit sought on appeal is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left ankle disability is granted.

Service connection for a left knee disability is denied.

Service connection for residuals of a shrapnel injury disability in the left leg is denied.
____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


